The appellant, George Buford, was informed against for the violation of Section 800.04, F.S.A., in the Criminal Court of Record of Dade County. He was placed upon trial, convicted and by the trial court sentenced to serve a period of six months at hard labor in the County Jail of Dade County, Florida. An appeal has been perfected here.
It is contended that the evidence adduced by the State at the trial was legally insufficient to establish a violation of Section 800.04, F.S.A. We have reviewed all the testimony in light of the contention made. We have held that, after a full and careful consideration of the entire record, the ends of justice will be best subserved in granting a new trial because of the inconclusiveness of the testimony offered to establish the essential facts necessary to constitute the crime, then under these conditions and circumstances it becomes the duty of this Court to reverse the cause for a new trial. See Lowe v. State,154 Fla. 730, 19 So.2d 106; Dopler v. State, Fla., 40 So.2d 363.
The judgment appealed from is reversed and a new trial awarded.
ADAMS, C.J., and TERRELL, CHAPMAN, THOMAS, HOBSON and ROBERTS, JJ., concur.
SEBRING, J., not participating because of illness.